
	

116 SRES 268 IS: Expressing the sense of the Senate that the Federal Government should not bail out any State. 
U.S. Senate
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 268
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2019
			Mr. Cotton submitted the following resolution; which was referred to the Committee on Finance
		
		RESOLUTION
		Expressing the sense of the Senate that the Federal Government should not bail out any State. 
	
	
 Whereas every State in the United States is a sovereign entity with a constitution and the authority to issue sovereign debt;
 Whereas the legislature of every State in the United States has the authority to reduce spending or raise taxes to pay the obligations owed by the State;
 Whereas officials in every State in the United States have the legal obligation to fully disclose the financial condition of the State to investors who purchase the debt of the State;
 Whereas Congress has rejected prior requests from creditors of a State for payment of the defaulted debt of a State; and
 Whereas, during the financial crisis in 1842, the Senate requested that the Secretary of the Treasury report to the Senate with respect to any negotiations with any creditor of a State relating to assuming or guaranteeing any debt of the State, to ensure that promises of support by the Federal Government were not proffered: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)the Federal Government should take no action to redeem, assume, or guarantee any debt, including pension obligations, of a State; and
 (2)the Secretary of the Treasury should report to Congress any negotiations to engage in actions that would result in an outlay of Federal funds on behalf of creditors of a State.
			
